FILED
                            NOT FOR PUBLICATION                             MAR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10305

               Plaintiff - Appellee,             D.C. No. 4:07-cr-00663-PJH

  v.
                                                 MEMORANDUM *
ISMAEL MARTINEZ-HERNANDEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Ismael Martinez-Hernandez appeals from the 77-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Citing United States v. Sanchez-Rodriguez, 161 F.3d 556 (9th Cir. 1998) (en

banc), Martinez-Hernandez contends that the district court erred when it failed to

grant a two-level downward departure based on a pre-indictment delay. He also

contends that his low-end Guidelines sentence is substantively unreasonable. The

record reflects that the district court considered the Sanchez arguments, properly

understood the scope of its direction in imposing the sentence, and did not

otherwise procedurally err. See United States v. Carty, 520 F.3d 984, 991-93 (9th

Cir. 2008) (en banc).

      Martinez-Hernandez also contends that his sentence is substantively

unreasonable. The record reflects that, under the totality of the circumstances, the

sentence at the bottom of the Guidelines range is substantively reasonable. See

Gall v. United States, 552 U.S. 38, 51 (2007); see also Carty, 520 F.3d at 993.

      AFFIRMED.




                                          2                                    09-10305